DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.       Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
          Utilizing the two-step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), determination of the subject matter eligibility under the 35 USC 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong one), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then proceeding to the second part of Step 2A (Prong two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination, provide “inventive concept” that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 USC 101.
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, apparatus and method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claim 1 (as a representative example), we recognize that the limitations “extracting a data set of failed die on a wafer from a wafer map for the wafer, obtain one more defect clusters, determining a density parameter for clustering the failed die, removing false failures from the data set of failed die to generate a reduced data set of failed die, locating, clusters of failed die in the reduced data set by executing a density-based spatial clustering of applications with noise (DBSCAN) algorithm with the density parameter,” is an abstract idea, as they involve usage of mathematical concept. Similar rejections are made for other independent and dependent claims. With the identification of abstract ideas, we proceed to Step 2A, Prong two, where with additional elements and taken as a whole, we evaluate whether the identified abstract idea is being integrated into a practical application. 
          In Step 2A, Prong two, the claims additionally recite “and applying a guard band to each located cluster,” “applying a guard band further comprises changing a bin of each die in the guard band to a user specified bin” and “using a user specified width for the guard band” but said limitations, recited at high level of generality, are directed to insignificant post-solution activities involved in marking the failed die. The claims also recite “processor”, but said limitation is merely a general-purpose computer for implementing the abstract idea. The claims do not improve the functioning of any processor or any devices. Furthermore, the claims do not improve another technology due to the reciting the DMSCAN generically without sufficient detail as to how to perform the DMSCAN with respect to the failed die. In short, the claims do not provide sufficient evidence to show that they are more than a drafting effort to monopolize the abstract idea. As such, the abstract idea is not integrated into a practical application. Consequently, with the identified abstract idea not being integrated into a practical application, we proceed to Step 2B and evaluate whether the additional elements provide “inventive concept” that would amount to significantly more than the abstract idea. 
          In Step 2B, the claims additionally recite “and applying a guard band to each located cluster,” “applying a guard band further comprises changing a bin of each die in the guard band to a user specified bin” and “using a user specified width for the guard band” but said limitations, recited at high level of generality, are directed to the activities involved in marking the failed die that are well-understood, routine and conventional. The claims also recite “processor”, but said limitation is merely a general-purpose computer for implementing the abstract idea that is also well-understood, routine and conventional. As such, the claims do not provide additional elements that would amount significantly more than the abstract idea.
In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more than the abstract idea. As such, taken as a whole, the claims are ineligible under the 35 USC 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7, 9-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Asbag et al., US-PGPUB 2019/033208 (hereinafter Asbag) in view of Niewczas et al., US-PGPUB 2020/0272865 (hereinafter Niewczas) and Trumbauer et al., US-PGPUB 2018/0047149 (hereinafter Trumbauer)

          Regarding Claims 1, 10 and 16-17. Asbag discloses failed die clustering (Paragraph [0010], defect clusters; Paragraph [0003], Paragraphs [0043]-[0044], scanning at an entire die), comprising: 
extracting a data set of failed die on a wafer from a wafer map for the wafer (Fig. 2, 202; Paragraph [0010], obtain one more defect clusters; Paragraph [0046], can include false alarms or [0004], false positives); determining a density parameter for clustering the failed die (Paragraph [0010], spatial density; [0052]; [0062]; [0065]); removing false failures from the data set of failed die to generate a reduced data set of failed die (Paragraph [0082], nuisance defects are filtered out; where nuisance defects include false/alarms (Paragraphs [0048]-[0050]): 
locating clusters of failed die in the reduced data set (Figs. 2 and 5; Paragraphs [0032]; [0035]; Paragraphs [0054]; [0062]-[0068])

Asbag does not disclose locating clusters of failed die in the reduced data set by executing a density-based spatial clustering of applications with noise (DBSCAN) algorithm with the density parameter, and applying a guard band to each located cluster.

Niewczas discloses classifying and locating the identified defects using DBSCAN (Paragraph [0026]-[0028])

Trumbauer discloses applying guard banding to located cluster (Fig. 10B; Paragraph [0034]; [0068]; [0072]; [0005])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Niewczas and Trumbauer in Asbag and accurately locate clusters of failed die in the reduced data set by executing a density-based spatial clustering of applications with noise (DBSCAN) algorithm with the density parameter, and apply a guard band to each located cluster, so as to improve reliability.

          Regarding Claims 2, 11 and 18. Asbag discloses removing failed die in low failure density regions of the wafer from the reduced data set prior to the locating clusters, wherein a failed die is in a low failure density region when the die has less than three failed die neighbors within a radius of three (Paragraphs [0071]-[0072], filtering the non-clustered defects; Fig. 3, such as 307, 308)

          Regarding Claim 7. Trumbauer discloses using a user specified width for the guard band (Figs. 8 and 9; Paragraphs [0021]-[0022])

          Regarding Claims 9 and 15. Asbag discloses the wafer map is generated by electrical probe testing of the wafer (Paragraph [0046]; [0049])

6.          Claims 3, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Asbag, US-PGPUB 2019/033208 in view of Niewczas, US-PGPUB 2020/0272865 and Trumbauer, US-PGPUB 2018/0047149 as applied to Claim 1 above, and further in view of Moreno-Lizaranzu et al., “Improving Electronic Sensor reliability by robust outlier screening,” Sensors (2013) (hereinafter Moreno) (cited by the Applicant)

          Regarding Claims 3, 12 and 20. Asbag discloses locating clusters of trapped good die (Fig. 3, 303). The modified Asbag does not explicitly disclose ndicating that the trapped die are of questionable quality.

Moreno discloses locating clusters of trapped good die and indicating that the trapped die are of questionable quality (Section 3.1; Fig. 5; Introduction)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Moreno in the modified Asbag and locate clusters of trapped good die and indicate that the trapped die are of questionable quality, so as to improve reliability.
. 
7.          Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Asbag, US-PGPUB 2019/033208 in view of Niewczas, US-PGPUB 2020/0272865 and Trumbauer, US-PGPUB 2018/0047149 as applied to Claim 1 above, and further in view of Loo et al., US-PGPUB 2015/0212143 (hereinafter Loo)

          Regarding Claim 8. The modified Asbag does not disclose applying a guard band further comprises changing a bin of each die in the guard band to a user specified bin

Loo discloses applying a guard band further comprises changing a bin of each die in the guard band to a user specified bin (Paragraphs [0006], [0017]; [0019], changing bin B2 to 2nd sub-group of Bin 2, with failures from probe guard band; claims 1 and 9; Abstract)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Loo in the modified Asbag and apply a guard band further comprises changing a bin of each die in the guard band to a user specified bin, so as to improve reliability with reduced testing cost.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tohyama, US-PGPUB 2007/0114396, “Critical area calculation method and yield calculation method” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2857